PD-0123-15
                                                              COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 5/29/2015 12:51:39 PM
  June 3, 2015                                                  Accepted 6/2/2015 8:05:30 AM
                                                                               ABEL ACOSTA
                         No. PD-0123-15                                                CLERK
                     ______________________________

                 IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                      ______________________________

                         JAMES FERNANDEZ,
                                      Appellant,
                                 v.

                        THE STATE OF TEXAS,
                                            Appellee.
                     ______________________________

 On Appeal from the Court of Appeals, Fourth District of Texas at San
           Antonio, Court of Appeals No. 04-14-00039-CR
                  ______________________________

         STATE’S NOTICE OF APPEARANCE OF COUNSEL
                  ______________________________

KEN PAXTON                                    *MELISSA LEE HARGIS
Attorney General of Texas                    Assistant Attorney General
                                              Criminal Appeals Division
CHARLES E. ROY                                  State Bar No. 24055766
First Assistant Attorney General      Melissa.Hargis@TexasAttorneyGeneral.gov


EDWARD L. MARSHALL                      P. O. Box 12548, Capitol Station
Chief, Criminal Appeals Division                    Austin, Texas 78711
                                              Telephone: (512) 936-1400
ADRIENNE McFARLAND                             Facsimile: (512) 936-1280
Deputy Attorney General
for Criminal Justice                            *Lead Appellate Counsel

                     _____________________________

                     ATTORNEYS FOR THE STATE
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

     COMES NOW, the State of Texas and files this, the State’s Notice

of Appearance of Counsel, and respectfully shows the following:

     Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure,

the State designates Melissa Lee Hargis as lead counsel on appeal in the

above cause. The required contact information is listed below and is

where all correspondence should be sent.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 ADRIENNE McFARLAND
                                 Deputy Attorney General
                                 for Criminal Justice

                                 EDWARD L. MARSHALL
                                 Chief, Criminal Appeals Division

                                 /s/ Melissa Lee Hargis
*Lead Counsel                    MELISSA LEE HARGIS*
                                 Assistant Attorney General
                                 Criminal Appeals Division
                                 State Bar No. 24055766
                                 Melissa.Hargis@TexasAttorneyGeneral.gov




                                   2
                                  P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711-2548
                                  Telephone: (512) 936-1400
                                  Facsimile: (512) 936-1280

                                  ATTORNEYS FOR THE STATE

                     CERTIFICATE OF SERVICE

     Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate

Procedure, I do hereby certify that if the email address of attorneys

designated below is on file with the electronic filing manager, a true and

correct copy of the foregoing notice was served electronically by that

electronic filing manager, on the following attorneys via electronic mail:

     James McDermott
     Attorney for Appellant

Moreover, I do hereby certify that if the email addresses for the

designated attorneys are not on file with the electronic filing manager, a

true and correct copy of the foregoing pleading was served by email,

addressed to:

     James McDermott
     james@centraltexaslawyers.com

                                  /s/ Melissa Lee Hargis
                                  MELISSA LEE HARGIS
                                  Assistant Attorney General


                                    3